Plaintiff in error was tried and convicted upon an information charging that Jack Kindrick did in Tillman county, Oklahoma, on or about the 11th day of January, 1913, sell one quart of whisky. On the 28th day of February, 1913, the court rendered judgment and sentenced the defendant in accordance with the verdict of the jury to be confined in the county jail for a period of five months and to pay a fine of three hundred fifty dollars. After a careful examination of the record, we are of opinion that no reversible error was committed upon the trial. The judgment of the county court of Tillman county is therefore affirmed. Mandate forthwith.